Whitfield, C. J.,
delivered the opinion of the court. '
The court below plainly erred in refusing the first and second instructions asked by the plaintiff. It also plainly erred in modifying instruction No. three and instruction No. five asked by the plaintiff, and it also clearly erred in giving instruction No. two and instruction No. three for the defendant. The point made, that the appellant cannot complain of the modification of his instructions, No. three and No. five is not well taken,, since the instructions were correct as asked, and the modification was error. Miss. Central R. Co. v. Hardy, 88 Miss., 132, s.c., 41 South., 505.

Reversed and remanded.